MEMORANDUM **
Efren Cardoza Villagrana, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of his application for cancellation of removal; Cardoza Villagrana also petitions for review of the BIA’s denial of his motion to reopen. We dismiss in part, and deny in part.
We lack jurisdiction to consider Cardoza Villagrana’s challenge to the agency’s discretionary determination that he failed to demonstrate exceptional and extremely unusual hardship to his qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). Moreover, Cardoza Villagrana has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Similarly, Cardoza Villagrana has not demonstrated that the BIA abused its discretion in denying his motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 596-99 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.